People v McMillian (2018 NY Slip Op 00650)





People v Mcmillian


2018 NY Slip Op 00650


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, CARNI, DEJOSEPH, AND WINSLOW, JJ.


30 KA 14-00661

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vMARQUIS R. MCMILLIAN, ALSO KNOWN AS JOHN DOE/"DAP", DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


MARK D. FUNK, CONFLICT DEFENDER, ROCHESTER (KATHLEEN P. REARDON OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (SCOTT MYLES OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Monroe County Court (John L. DeMarco, J.), rendered October 1, 2013. The judgment convicted defendant, after a nonjury trial, of attempted murder in the second degree, assault in the first degree and criminal possession of a weapon in the second degree (two counts). 
It is hereby ORDERED that the judgment so appealed from is unanimously modified on the law by directing that the periods of postrelease supervision imposed on counts one through four of the indictment shall run concurrently with the periods of postrelease supervision imposed on counts two through four of indictment No. 2012/0446, and as modified the judgment is affirmed in accordance with the same memorandum as in People v McMillian ([appeal No. 1] — AD3d — [Feb. 2, 2018] [4th Dept 2018]).
Entered: February 2, 2018
Mark W. Bennett
Clerk of the Court